Citation Nr: 1630712	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis, for accrued purposes.

3.  Entitlement to an evaluation in excess of 20 percent for residual of shell fragment wound to the left chest, Muscle Group II, for accrued purposes.

4.  Entitlement to a compensable evaluation for pleural cavity injury, for accrued purposes.

5.  Entitlement to a compensable evaluation for shell fragment wounds scars, left frontal region, for accrued purposes.

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from May 1943 to August 1945, followed by regular Philippine Army service through the end of August 1945.  He was a recipient of the Purple Heart Medal, Bronze Star Medal, and Combat Infantryman Badge (CIB).  The Veteran died in June 1991.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from actions taken in 2007 and 2008 by the above Regional Office (RO) of the Department of Veterans Affairs (VA) to deny the Appellant's claims.  The appeal was previously remanded in March 2010.  At that time, the issue of legal entitlement to accrued benefits was also before the Board, the RO having decided that the Veteran had no claim pending at the time of his death.  However, in the March 2010 remand, the Board observed that there were claims pending at the time of the Veteran's death, and remanded the claims for the RO for development and adjudication.  These accrued benefits issues are now before the Board, as listed on the title page of this decision; therefore, there is no longer any separate claim for legal entitlement to accrued benefits.  



FINDINGS OF FACT

1.  Evidence received since the March 1992 rating decision denying service connection for the cause of the Veteran's death does not relate to an unestablished fact necessary to substantiate the claim. 

2.  Evidence received since the April 1982 rating decision denying service connection for arthritis (rheumatism), and on file at the date of death, did not relate to an unestablished fact necessary to substantiate the claim. 

3.  Evidence on file at the date of the Veteran's death showed that residuals of shell fragment wound to the left chest, Muscle Group II, were manifested by limitation of motion of the left shoulder, occasional complaints of pain, and no more than moderate muscle damage.  

4.  Evidence on file at the date of the Veteran's death showed that pleural cavity injury was manifested by adhesions of the diaphragm and thickened pleura, for accrued purposes.

5.  Evidence on file at the date of the Veteran's death showed that shell fragment wounds scars were well-healed, and not painful, keloid, or adherent.  The forehead scar was no more than slightly disfiguring.  


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have not been met, and the March 1992 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for reopening a claim of entitlement to service connection for arthritis (rheumatism) have not been met, and the April 1982 RO decision is final, for accrued purposes.  38 U.S.C.A. §§ 5108, 5121, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.1000 (2015).

3.  The criteria for entitlement to an evaluation in excess of 20 percent for residual of shell fragment wound to the left chest, Muscle Group II, for accrued purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 1991 and 2014); 38 C.F.R. §§ 3.1000 (2015), 3.321, 4.54, 4.55, 4.56, 4.73, Diagnostic Code 5302 (1991).

4.  The criteria for entitlement to a compensable evaluation for pleural cavity injury, for accrued purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 1991 and 2014); 38 C.F.R. §§ 3.1000 (2015), 3.321, 4.97, Diagnostic Code 6818 (1991).

5.  The criteria for entitlement to a compensable evaluation for shell fragment wounds scars, left frontal region, for accrued purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 1991 and 2014); 38 C.F.R. §§ 3.1000 (2015), 3.321, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See March 2007, February 2008, February 2009, and May 2010 VCAA correspondence.  The Appellant has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained, as have affidavits from lay and medical personnel.  VA treatment records were obtained, including VA treatment records identified by the Veteran during his lifetime.  The records of the Veteran's terminal hospitalization in a private facility were reported, in September 2007, to have been destroyed after 10 years.  No other potentially relevant records have been identified.  A VA nexus opinion is not warranted because no new and material evidence was received, or evidence indicating that an examination is needed.  

Pursuant to the March 2010 Board remand, VA treatment records were obtained after efforts by the RO, consisting of at least six written requests, followed by numerous email requests.  There has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

A claim for service connection for the cause of the Veteran's death was previously denied in March 1992.  In April 1982, the RO denied service connection for arthritis (rheumatism).  No evidence was received within the appeal period that would potentially affect finality of either decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  In addition, neither decision was appealed within a year of VA notification of the decision.

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  "[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

      A.  Cause of Death (New and Material Evidence)

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a disability that caused the Veteran's death was not service-connected during his lifetime, service connection for the cause of death may nevertheless be granted if the evidence establishes that the disability causing death resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as cardiovascular-renal disease, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for the cause of the Veteran's death was denied by the RO in March 1992.  That decision has become final.  

Evidence of record at the time of the prior decision included the Veteran's death certificate, which showed that the Veteran died in June 1991, at the age of 68 years, of intra-abdominal sepsis, due to ischemic bowel disease, due to diffuse atherosclerosis.  Renal failure was noted to be a significant condition contributing to death but not related to the cause.  He underwent cholecystectomy and exploratory laparotomy 12 days before he died.    

At that time, service connection was in effect for residual of shell fragment wound to the left chest, Muscle Group II, rated 20 percent disabling, and pleural cavity injury and shell fragment wounds scars, left frontal region, both rated noncompensably disabling.  

Also of record were available service treatment records, which showed that the Veteran sustained shell fragment wounds to the left mid quadrant, between the 8th and 9th ribs and splinter, temporal left, in May 1945.  He was hospitalized until June 1945.  He was also hospitalized from August 24-29, 1945, for treatment of malaria.  

The Veteran's initial claim for VA compensation was received in July 1948.  At that time, the Veteran complained of left chest pain after he was wounded in May 1945.  In March 1950, the Veteran underwent a VA examination.  He complained of painful left chest, a cough, and residuals of shell fragment wounds.  X-ray of the back showed no signs to suggest any abnormality, and the ribs showed no evidence of a fracture.  The skull showed nothing unusual.  The diagnosis was scars, non-adherent, of the head, chest and back, from shell fragment wounds, without other residuals.  

Also of record was the report of a February 1955 chest X-ray, which showed the heart to be normal.  In April 1958, a VA examination was conducted.  A chest X-ray at that time did not show any cardiovascular abnormality.  Numerous lay statements and private medical statements dated from 1946 to 1982 did not reveal any bowel disease, atherosclerosis, or renal disease.  

Based on this evidence, service connection for the cause of the Veteran's death was denied in March 1992.  The rationale was that the intra-abdominal sepsis, and related ischemic bowel disease and diffuse atherosclerosis, were not shown to be related to active service.


Evidence received since then includes VA treatment records were received, showing the Veteran's treatment from 1988 to 1990.  These records show the Veteran's treatment for conditions including gastritis with erosions of the upper gastrointestinal system resulting in upper GI bleeding, as well as chronic renal insufficiency.  Although chronic renal disease was not shown on earlier medical records, it was shown on the death certificate dated in June 1991.  Therefore, this evidence of the existence of renal disease within 3 years of his death, but more than 40 years after service, does not relate to an unestablished fact necessary to establish the claim, i.e., in-service incurrence, or a nexus to service.  

The Appellant's contentions raised in connection with the claim are essentially that because of the Veteran's meritorious service during World War II on behalf of the United States, to include awards such as the Purple Heart Medal and Bronze Star Medal, she should be awarded DIC benefits.  These factors alone are not sufficient to warrant a grant of the benefit sought.  There must also be a causal connection between the Veteran's service and his death.  The evidence submitted since the prior decision does indicate any such connection.  Therefore, the claim for service connection for the cause of the Veteran's death has not been reopened, as no new or material evidence has been received.  38 U.S.C.A. § 5108.  The March 1992 rating decision remains final.  38 U.S.C.A. § 7105.  

Accrued Benefits

The remaining issues for consideration involve claims for accrued benefits.  As noted in the Board's prior remand, the Appellant filed a formal claim for dependency and indemnity compensation (DIC) benefits on a VA Form 21-534, which also constitutes a claim for accrued benefits, where applicable, which was received at VA in February 1992, less than one year after the Veteran's death.  The Board also found that, contrary to the RO's conclusion that the Veteran did not have a pending claim at the time of his death in June 1991, he had been pursuing a claim for a higher combined disability evaluation for his service-connected disabilities since September 1990, and that he had identified VA relevant treatment records.  He also stated, in December 1990, that his current condition of arthritis had started during his wartime service.  These claims were not addressed during his lifetime.  

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  

In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are constructively of record on the date of death, even though physically absent from the claims file.  The Court cited service department records; reports of VA hospitalization; reports of treatment or examinations in VA medical centers; reports of hospitalization, treatment, or examinations authorized by VA; and reports of autopsy made by VA on the date of death.  Hayes, 4 Vet. App. at 360.  Accordingly, the VA treatment records identified by the Veteran shortly before his death have been obtained. 

      B.  Service Connection for Arthritis (New and Material Evidence)

Service connection for arthritis was denied by the RO in a decision dated in April 1982.  Evidence before the RO at the time of that decision included service treatment records, which show that the Veteran was transferred to a regimental hospital in May 1945 from the front for shell fragment wounds to the left mid quadrant, between the 8th and 9th ribs and splinter, temporal left.  After initial treatment, in weak condition, he was transferred to another hospital where he remained from May 5, 1945, to June 11, 1945.  He was also hospitalized from August 24-29, 1945, for treatment of malaria.  

The Veteran's initial claim for VA compensation was received in July 1948.  At that time, the Veteran complained of left chest pain after he was wounded in May 1945.  He reported having been hospitalized in a field hospital from May 5, 1945, to June 11, 1945, for wounds to the left chest, left head, and on the back.  

In March 1950, the Veteran underwent a VA examination.  He complained of painful left chest, a cough, and residuals of shell fragment wounds.  X-ray of the back showed no signs to suggest any abnormality, and the ribs showed no evidence of a fracture.  The skull showed nothing unusual.  The diagnosis was scars, non-adherent, of the head, chest and back, from shell fragment wounds, without other residuals.  No complaints of muscle or joint pain or swelling were noted.  

Three lay affidavits, signed in April 1946 and November 1948, attested to the Veteran's in-service combat wounds, but did not report any muscle or joint pain or swelling.  

In February 1958, more than 12 years after service discharge, the Veteran wrote regarding a claim for additional compensation for arthritis.  He said he had discovered that he had arthritis the previous year.  He said that the swelling of his joint on the right toe started during the war, when he was transferred from one location to another.  He thought at the time that it was a mere sprain, with swelling that occurred annually until 1956.  During the previous year, the swelling of the joint was so frequent that he could not work.  He consulted a physician who diagnosed arthritis.  In March 1958, the Veteran submitted a medical statement dated in March 1958, certifying that the Veteran had been hospitalized in March 1956 in San Pedro Hospital for arthritis of the neck, acute.  

In an affidavit dated in March 1958, Dr. J. Tongson stated that he had been Medical Officer during the Veteran's in-service hospitalization for malaria, and that the Veteran had complained of an aching joint in his right toe at the time.

On VA examination in April 1958, the Veteran's present complaints included joint pains.  He reported recurrent joint pains involving the 1st metatarsophalangeal (MTP) joints of both toes; the 1st metacarpophalangeal (MCP) on the right, and the upper dorsal vertebrae for about 14 years.  On examination, there was no swelling, tenderness or limitation of motion of any joints of the hands.  Regarding the feet, there was tenderness and limitation of motion of the first left MTP joint, with other findings normal.  

In November 1981, the Veteran wrote to the RO, noting that he had requested service connection for arthritis over 25 years ago.  He said that he had been given massages for his joint and/or muscle pains during service.  In a January 1982 written statement, the Veteran detailed his recollections of muscle and joint pains he suffered during service.  

In a March 1982 statement, the Veteran described his symptoms in service.  He reported swollen toes with muscle pains in 1943, diagnosed by Dr. Tongson in 1945 as rheumatoid arthritis.  He said he was treated by Dr. Tongson in 1946 and 1947, but records of his treatment were burned in a district fire in 1950.  

J. Tongson wrote February 1982, in certifying that he had seen the Veteran during service for swelling of the joints and redness of the 5 distal phalanges of the right, diagnosed as rheumatoid arthritis.  

Several statements were received in 1982 from individuals who served with the Veteran, and wrote regarding their recollection of the Veteran's swollen toes and muscle pains in the legs during service.  In addition, a nurse wrote, in February 1982, that examination of the Veteran in 1943 had revealed swollen toes in the right leg, with complaints of muscle pains in both legs.  

Statements dated in 1982 were also received from physicians who treated the Veteran after service.  A.P., M.D., said he had treated the Veteran on different dates from 1948 to 1956 for conditions including acute rheumatoid arthritis.  A. M., M.D., wrote, in February 1982, that he treated the Veteran from July 1961 to December 1962, and in 1966 and 1968, for joint swelling, redness and tenderness of the 5 distal phalanges of the right foot, diagnosed s acute rheumatoid arthritis.  Dr. D. E. reported in March 1982 that he had treated the Veteran from March 1971 to February 1981 for a variety of complaints, including rheumatoid arthritis.  

Based on this evidence, service connection for arthritis or rheumatism was denied in an April 1982 rating decision.  The RO determined that arthritis or rheumatism was not shown during service, or within a year thereafter.

Evidence received since then consists of the Veteran's statements that his arthritis began during World War II.  In addition, VA treatment records were received, showing the Veteran's treatment from 1988 to 1990.  

These records show that when first evaluated, on February 2, 1988, the Veteran reported a very long history of arthritis, since 1949.  He was hospitalized from February 3-23, 1988, and on a consult on February 5, 1988, reported a 40-year history of arthritis.  The hospital summary noted a history of arthritis of the shoulder, hips, and knees since 1945.  He complained of right foot and knee pain.  He was noted to have moved to the area from the Philippines, and was separated from his wife and children.  Work-up during the hospitalization included a bone survey that showed gout in both feet.  An elevated uric acid level of 10.2 was noted, and he was diagnosed as having gout.  

During a March 1988 hospitalization, a history of gout since 1945 was noted.  In April 1988, a history of gout for more than 30 years was reported.  During a May 1989 hospitalization for treatment of gout, it was noted that the Veteran reported a history of arthritis of the hands, left shoulder, and knee since 1945.  In November 1989, a more than 20 year history of gout was noted.  In January 1990, it was noted that the examination was negative for arthritis.  The impression was gout, asymptomatic except for arthralgias.  A 40-year history of gout was noted in records of a hospitalization for acute gout in February 1990.  In August 1988, a history of gouty arthritis of the shoulder, hip, knees and feet was noted.  

These records of gout for the period from February 1988 to December 1990 reveal a new diagnosis.  However, gout is rated under the criteria for rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  Moreover, for purposes of service connection, it is the symptoms which are important, rather than the diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.")  The new evidence shows that the Veteran's long-standing symptoms of joint pain were now diagnosed as gout.  However, the history, as reported by the Veteran, of the onset of the symptoms varied from 1945 to 1949, by date, and from more than 20 years to more than 40 years when described more generally.  Such inconsistencies serve to illustrate the difficulties in reconstructing accurate medical histories after the passage of many years.

Moreover, the evidence previously of record included statements from the Veteran and others describing the onset of relevant symptoms in service.  This evidence was considered and rejected by the RO in its 1982 decision.  As indicated in the 1982 decision, the actual treatment records did not show symptoms of joint pain until more than a dozen years after service.  More significantly, no relevant symptoms were noted on the post-service VA examination in 1950.  None of the Veteran's statements, or lay statements on his behalf, dated prior to the 1958 claim reported any complaints of joint pain or swelling.  In contrast, all of the statements reporting joint pain and/or swelling in service were recorded over a dozen years after the Veteran's discharge from service.  

Thus, the new evidence, while showing a diagnosis of gout in 1988, reflects that the gout diagnosis was based on the same symptoms that the Veteran had been reporting in his earlier claims, and which were thought at the time to be arthritis or rheumatoid arthritis; therefore, the new diagnosis is not material.  The Veteran's history of onset, reported at various times in the new evidence from 1988 to 1990, ranged from during service to several years after service; however, the Veteran's reported history of service onset was before the RO at the time of the earlier decision in 1982.  Current statements reiterating such contentions are not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Accordingly, although a new diagnosis of gout has been shown, this was based on the same symptoms shown when service connection for arthritis (rheumatism) was denied in 1982, and the claim was previously denied because the condition was not shown in service (or within a year thereafter).  The new evidence of service onset consists of the Veteran's statements, and is duplicative.  Therefore, the claim for service connection has not been reopened, as no new or material evidence has been received.  38 U.S.C.A. § 5108.  The April 1982 rating decision remains final.  38 U.S.C.A. § 7105.  

Increased Ratings 

During his lifetime, the Veteran was granted service connection for disabilities resulting from shell fragment wounds sustained in combat during World War II.  These consisted of shell fragment wound to the left chest, Muscle Group II, assigned a 20 percent rating; pleural cavity injury, rated noncompensable; and shell fragment wounds scars, left frontal region, rated noncompensable.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The claims are for accrued benefits, based on a claim filed in September 1990, which the Board in March 2010 indicated had not been addressed, and, hence, remained open.  The rating criteria for all of the disabilities at issue were changed during the pendency of the claim.  However, an award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Here, the Veteran died in June 1991, and, hence, the rating criteria in effect at that time are for application.  In this regard, the most recent prior revisions occurred in 1978 and 1981, before the period under consideration, and later revisions occurred in October 1991 and June 1997 (muscle injury), 1996 and 2006 (respiratory system), and 2002, 2006, and 2010 (skin conditions).  As these were all effective after the Veteran's death, they may not be applied to rate the condition during his lifetime.  

Service treatment records show that the Veteran was transferred to a regimental hospital in May 1945 from the front for shell fragment wounds to the left mid quadrant, between the 8th and 9th ribs and splinter, temporal left.  After initial treatment, in weak condition, he was transferred to another hospital where he remained from May 5, 1945, to June 11, 1945.  He was also hospitalized from August 24-29, 1945, for treatment of malaria.  

The Veteran's initial claim for VA compensation was received in July 1948.  At that time, the Veteran complained of left chest pain after he was wounded in May 1945.  He reported having been hospitalized in a field hospital from May 5, 1945, to June 11, 1945, for wounds to the left chest, left head, and on the back.  

In March 1950, the Veteran underwent a VA examination.  He complained of painful left chest, a cough, and residuals of shell fragment wounds.  On examination, there was a small faint, brown, superficial scar in the left frontal region above the superficialiary ridge, with no bone defect, tenderness, or palpable foreign body.  Over the 6th left rib, anterior to anterior axillary line, was an oval, horizontal slightly adherent scar 3 cm by 1 cm.  There was no keloid or tenderness, and no palpable evidence of fracture of the rib underneath the scar.  There were 2 small round, non-adherent scars above the left posterior axillary fold, each 3/4 inch in diameter, superficial, with no palpable foreign bodies.  The chest was long, broad and fairly thick.  There was no retraction, and expansion was fair and equal.  There was no diminished resonance and no rales.  A chest X-ray showed pulmonary fields to be clear.  The left diaphragm showed a medial hump.  X-ray of the back showed no signs to suggest any abnormality, and the ribs showed no evidence of a fracture.  The skull showed nothing unusual.  

In a March 1950 rating decision, the Veteran was granted service connection for shell wound to the left chest and back with pleural cavity injury, moderate, assigned a 20 percent rating under Diagnostic Code 6818.  He was also granted service connection for a nondisabling scar of the left frontal region, rated noncompensable.  

Records from San Pedro Hospital include reports of a chest fluoroscopy performed in October 1951, which disclosed findings suggestive of a non-specific respiratory infection.  A chest X-ray in February 1955 revealed broad tenting in the mid border of the left hemidiaphragm.  In the right lung, there was a hazy density in the apex, and in the left lung, there were mottled densities in the apex and confluent ones at the base.  The impression was suggestive of minimal bilateral PTB with pleuro-diaphragmatic adhesion.  A follow-up X-ray in April 1955 disclosed a more than moderate improvement in the lesions in the right apex and left base.  

On a VA examination in April 1958, the Veteran's present complaints were noted to be joint pains, cough and pain in the left chest and left shoulder.  It was reported that the Veteran had incurred shell fragment wounds to the left chest, left shoulder, and left parietal region in May 1945.  Reportedly, metallic foreign bodies were removed during hospitalization, and the wounds healed after a month.  He reported that he had had a chronic dry cough for about 10 years.  He complained of pain in the region of the injuries during cold weather.  A chest X-ray showed marked tenting of the anterior portion of the left hemidiaphragm, apparently due to adhesions.  Otherwise the pulmonary fields were clear.  The conclusion was residuals changes of old pleurisy on the left.  The skull was normal on X-ray.  

Physical examination of the chest was normal.  Examination of the musculoskeletal system related possible muscle damage of the pectorales major, serratus anterior 15 percent.  There was no apparent limitation of motion of the left shoulder joint.  There were two scars on the left shoulder, which "incurred possible muscle damage: deltoid, infra-spinatus and teres minor 15%."  The diagnoses were multiple shell fragment wounds, with old healed scars of the skull, chest, left shoulder with muscle damage; and diaphragmatic pleural adhesions, left.  

Based on this examination, in a rating decision dated in June 1958, the RO reduced the rating for the Veteran's pleural cavity disability from 20 percent to noncompensable, under Diagnostic Code 6818, and granted a 20 percent rating for shell fragment wounds of the left chest with muscle injury, under Diagnostic Code 5302, noted to have been previously included with the pleural injury, leaving the 20 percent rating intact.  Scars of the left frontal region remained noncompensable, under Diagnostic Code 7805.  These ratings remained in effect from April 1958 until the Veteran's death in June 1991.    

In connection with an informal claim for an increased rating for his shell fragment wounds residuals, filed prior to his death, the Veteran reported current treatment for his condition at a VA facility.  Records of his treatment at the VA facility from 1988 to 1990 have been obtained.  Records of a February 1988 hospitalization in that facility show that on examination, the lungs showed decreased breath sounds at the left base which was dull to percussion.  On chest X-ray there was a small left pleural effusion.  A bronchoscope was negative.  

During the hospitalization in February 1988, the Veteran also reported that he had decreased range of motion in the left shoulder since a gunshot wound years ago.  On examination, he had decreased range of motion in the left shoulder, but no swelling or effusion.  A bone survey revealed tendinitis in the shoulders and joint calcification.  

In June 1988, he sought treatment for left sided chest pain radiating to the neck, making it hard to breathe, off and on since the previous evening.  He still had chest pain, which went up to the shoulder and upper arm.  He pointed to the left clavicle when specifying the painful area.  The pain eased with lying on the bed.  In August 1988, the Veteran reported a history of gouty arthritis of joints including the shoulder.  

A chest X-ray in October 1988 showed a slight increased density in the left lower lung field which was probably due to scalloping of the left hemidiaphragm.  The right apex showed thickening of the pleura and some scarring due to old pulmonary tuberculosis.  The conclusion was minimal density left lower lung field, due to thickened pleura.  In May 1989, a history of pulmonary tuberculosis, treated with one drug for one year in 1949, was noted.  

In May 1989, his history also included arthritis of the left shoulder.  However, in January 1990, he complained of right shoulder pain.  On examination, there was no arthritis but there was mild right glenulo-humeral tendinitis of the right shoulder.  In August 1990, he had right shoulder tenderness, with minimal limitation of motion, with pain.  The impression was right shoulder capsulitis.  

      Muscle Injury - Muscle Group II 

Disabilities due to residuals of muscle injuries will be evaluated on the basis laid down in §§ 4.55 and 4.56 and on the type of disability pictures appended to the ratings listed.  Four grades of severity of disabilities due to muscle injuries are here recognized for rating purposes: slight, moderate, moderately severe and severe, which will be the basis for assigning ratings for each of the 23 muscle groups.  The type of disability pictures are based on the cardinal symptoms of muscle disability (weakness, fatigue- pain, uncertainty of movement) and on the objective evidence of muscle damage and the cardinal signs of muscle disability (loss of power, lowered threshold of fatigue and impairment of coordination).  38 C.F.R. § 4.54 (1991).

The Veteran's shell fragment wound residuals consisting of muscle injury were evaluated under Diagnostic Code 5302, which comprises the extrinsic muscles of shoulder girdle (1) Pectoralis major II (costosternal); (2) Latissimus dorsi and teres major; (3) pectoralis minor; and (4) rhomboid.  The functions of this group of muscles are depression of the arm from vertical overhead to hanging at side, (1, 2); downward rotators of scapula, (3, 4).  Also, 1 and 2 act with Group III in forward and backward swing of the arm.  38 C.F.R. § 4.73, Diagnostic Code 7302 (1991).  For the minor extremity, a slight disability warrants a noncompensable evaluation, a moderate or moderately severe muscle disability warrants a 20 percent evaluation, a 30 percent rating is assigned for a muscle injury that is severe.  Id.

Muscle injuries in the same anatomical region, e.g., (1) shoulder girdle and arm, will not be combined, but instead, the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. § 4.55(a).  

Moderate disability of muscles is contemplated when there is a through-and-through or deep penetrating wound of relatively short track by a single bullet or a small shell or shrapnel fragment. There was no explosive effect of a high velocity missile and there are no residuals of debridement or prolonged infection. The objective findings include entrance and (if present) exit scars linear or relatively small and so situated as to indicate a relatively short track through the muscle tissue. Objective findings also include signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus and definite weakness or fatigue in comparative tests. 38 C.F.R. § 4.56(b) (1991). 

Moderately severe disability of muscles is contemplated when there is a through-and-through or deep penetrating wound due to a high velocity missile or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts and intermuscular cicatrization.  The objective findings include relatively large entrance and (if present) exit scars so situated as to indicate track of the missile through important muscle groups.  Other objective findings include moderate loss of deep fascia or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side and marked or moderately severe loss of strength. 38 C.F.R. § 4.56(c) (1991).

Disability is considered to be severe if it results from a through and through or deep penetrating wound caused by a high velocity missile, or a large or multiple low velocity missile, or the explosive effect of a high velocity missile, or a shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Evidence of a severe disability is shown by an aggravated form of history and complaint as specified for a moderately severe disability, with objective evidence of extensive ragged, depressed, and adherent scars of the skin indicative of wide damage to muscle groups in the track of the missile, possible X-ray evidence of minute multiple scattered foreign bodies indicating the spread of intermuscular trauma and the explosive effect of the missile, moderate or extensive loss of deep fascia or muscle substance, soft or flabby muscles in the wound area, positive evidence of severe impairment of function as shown by tests of strength, endurance, or coordination when compared with the sound side, diminished excitability to faradic current as shown by electrical tests, adaptive contraction of opposing muscle groups, adhesion of scar tissue to one of the long bones, or atrophy of muscle groups not included in the track of the missile.  38 C.F.R. § 4.56 (1991).

Here, because the Veteran's left (minor) upper extremity is involved, the rating for either moderate or moderately severe disability is 20 percent.  Thus, for an increased rating, the criteria must more closely approximate severe muscle injury.  

The 20 percent rating was granted based on the April 1958 findings of muscle injury.  At that time, examination of the musculoskeletal system related possible muscle damage of the pectorales major, serratus anterior.  There was no apparent limitation of motion of the left shoulder joint.  There were two scars on the left shoulder, which "incurred possible muscle damage: deltoid, infra-spinatus and teres minor 15%."  The diagnoses were multiple shell fragment wounds, with old healed scars of the skull, chest, left shoulder with muscle damage; and diaphragmatic pleural adhesions, left.  Although this examination report is somewhat confusing, there was muscle damage to the Muscle Group II muscles, but with no specific functional impairment noted, and limitation of motion of the shoulder was normal.  

The Veteran was not afforded a later VA examination during his lifetime.  VA treatment records dated from 1988 to 1990 show that in February 1988, decreased range of motion in the left shoulder was noted, along with tendinitis in both shoulders and joint calcification.  In October 1988, the Veteran complained of increasing pain in the left shoulder.  No findings were noted.  Beginning in January 1990, his shoulder complaints involved the non-service-connected right shoulder, which was found, in August 1990, to have capsulitis.  

The more recent evidence shows that the Veteran had occasional complaints of left shoulder pain, and had decreased range of motion in the left shoulder.  However, the Veteran did not have objective evidence of extensive ragged, depressed, and adherent scars of the skin.  X-rays did not show any foreign bodies, let alone minute multiple scattered foreign bodies.  Moderate or extensive loss of deep fascia or muscle substance, or soft or flabby muscles in the wound area, were not indicated.  The evidence of record at the time of death did not indicate positive evidence of severe impairment of function.  Adhesion of scar tissue to one of the long bones, or atrophy of muscle groups not included in the track of the missile was not shown.  Indeed, the apparent muscle damage shown in 1958 was not reported on any of the records dated from 1988 to 1990.  There is no other evidence of muscle damage suggesting severe muscle injury.  

Accordingly, a question as to which of two evaluations to apply has not been presented, and the disability picture did not more nearly approximate the criteria required for a higher rating.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim for a higher rating for this disability, for accrued purposes; thus the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Pleural Cavity Injury

As in effect for this case, i.e., prior to October 7, 1996, residuals of injuries to the pleural cavity, including gunshot wounds, were rated under Diagnostic Code 6818, which provided a 20 percent rating when the resulting disability was moderate, with a bullet or missile retained in the lung, with pain or discomfort on exertion; or, with scattered rales or some limitation of excursion of the diaphragm or of lower chest expansion.  A 40 percent rating was awarded for moderately severe disability, with pain in the chest and dyspnea on exertion (exercise tolerance test), adhesions of the diaphragm, with restricted excursions, moderate myocardial deficiency, and one or more of the following: thickened pleura, restricted expansion of the lower chest, compensating contralateral emphysema, deformity of the chest, scoliosis, or hemoptysis at intervals.  A 60 percent rating was assigned where there was evidence of tachycardia, dyspnea, or cyanosis on slight exertion, adhesions of the diaphragm or pericardium with marked restriction of excursion, or a poor response to exercise.  A 100 percent rating required that the residuals be totally incapacitating.  38 C.F.R. § 4.97 , Diagnostic Code 6818 (1991).

The evidence indicates that the Veteran had pulmonary tuberculosis at some point in the past.  In May 1989, he reported a history of pulmonary tuberculosis in 1949.  However, a chest X-ray in March 1950 showed the lungs to be clear.  In contrast, a chest X-ray in February 1955 showed densities in both lungs consistent with bilateral pulmonary tuberculosis; the lesions had improved by April 1955.  Neither the Veteran, during his lifetime, nor the Appellant has claimed service connection for pulmonary tuberculosis, and all of the evidence of record points to pulmonary tuberculosis having been first shown more than 3 years after his discharge from service in August 1945.  Consequently, a claim for pulmonary tuberculosis has not been raised, and service connection is not in effect for the condition.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Accordingly, any residuals which were attributed to pulmonary tuberculosis are not part of the service-connected disability picture.

Chest X-rays in the 1950's showed that the Veteran had adhesions in the left hemidiaphragm.  In February 1988, he reported a cough productive of flecks of blood since December.  He reported that he was treated for pulmonary tuberculosis in 1949 for one year.  On examination, he had decreased breath sounds at the left base, which was dull to percussion, and a chest X-ray showed a small left pleural effusion.  During the hospitalization, regarding hemoptysis, it was noted that he had a previous history of TB, and that eight multiple AFB smears were negative; cultures were pending.  A bronchoscopy was negative.  

A chest X-ray in October 1988 showed a slight increased density in the left lower lung field which was probably due to scalloping of the left hemidiaphragm.  The right apex showed thickening of the pleura and some scarring due to old pulmonary tuberculosis.  The conclusion was minimal density left lower lung field, due to thickened pleura.  In May 1989, a history of pulmonary tuberculosis, treated with one drug for one year in 1949, was noted.  

Thus, although adhesions of the diaphragm were shown, as well as thickened pleura, the Veteran did not have any myocardial deficiency.  Hemoptysis appears to have been thought to be associated with PTB, but even if presumed to be related to the pleural cavity injury, it was not accompanied by pain in the chest, dyspnea on exertion, or myocardial deficiency.  Further, there was no bullet or missile retained in the lung.  Pain or discomfort on exertion or rales were not shown.  Therefore, the weight of the evidence on file at the time of the Veteran's death did not show symptomatology more closely approximating the criteria for a separate compensable rating for pleural cavity injury.  The preponderance of the evidence is against the claim for a compensable rating for this disability, for accrued purposes; thus the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

      Scar

In a March 1950 rating decision, the Veteran was granted service connection for a nondisabling scar of the left frontal region, rated noncompensable.  The location of the scar was not further identified, but on the VA examination in March 1950, the Veteran had a small faint, brown, superficial scar in the left frontal region above the superficialiary ridge, with no bone defect, tenderness, or palpable foreign body.  Since this scar on the forehead was noted to be in the "left frontal region," this is presumably the scar noted in the rating decision.  

That examination also revealed an oval, horizontal slightly adherent scar 3 cm by 1 cm over the 6th left rib, anterior to anterior axillary line.  There was no keloid or tenderness, and no palpable evidence of fracture of the rib underneath the scar.  There were 2 small round, non-adherent scars above the left posterior axillary fold, each 3/4 inch in diameter, superficial, with no palpable foreign bodies.  

The 1958 VA examination disclosed two scars on the left shoulder, which apparently were associated with the muscle damage discussed above.  Old healed scars of the skull, chest, and left shoulder were noted as diagnoses.  

No scars were reported in the VA treatment records dated from 1988 to 1990.  

As in effect for this decision, Diagnostic Code 7805 provided for scars to be rated based on limitation of the affected parts.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1991).  Here, the only affected part for any of the scars was the muscle damage to the shoulder, which was addressed above, and, thus, has already been rated.  

A 10 percent rating may also be assigned for superficial, poorly nourished scars, with repeated ulceration, or superficial scars which are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1991).  None of the scars was noted to be poorly nourished, with ulceration, or tender or painful.  

Since the scar specifically noted as service-connected is the scar in the "left frontal region," and presumably the forehead scar, diagnostic code 7800, which pertained to disfiguring scars of the head, face or neck must be addressed.  Under this code, when disfigurement is slight, a noncompensable evaluation is warranted.  Moderately disfiguring scars warrant a 10 percent evaluation.  Severely disfiguring scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles, warrant a 30 percent evaluation.  Disfiguring scars with complete or exceptionally repugnant deformity of one side of face, or marked or repugnant bilateral disfigurement, warrant a 50 percent evaluation.  38 C.F.R. § 4.118, Code 7800 (1991). 

The only finding noted concerning the scar was that it was a small faint, brown, superficial scar in the left frontal region, with no tenderness or palpable foreign body.  No more than slight, if any, disfigurement is demonstrated by this description, and the scar was not reported in the records dated from 1988 to 1990, lending further support to the presence of slight, if any, disfigurement.  Accordingly, the disability picture did not more nearly approximate the criteria required for a compensable rating.  The preponderance of the evidence is against the claim for a compensable rating for this disability, for accrued purposes; thus the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

      Extraschedular 

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  However, a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability reveals that the criteria reasonably describe the claimant's disability level and symptomatology, and there is no symptomatology which has not been considered; as such, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Additionally, there is no additional disability not contemplated by the assigned ratings due to any combined effects of the service-connected disabilities; therefore, an extraschedular rating is not warranted on that basis.  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened; the appeal is denied.

New and material evidence not having been received, the claim of entitlement to service connection for arthritis (rheumatism) is not reopened, for accrued purposes; the appeal is denied.

Entitlement to an evaluation in excess of 20 percent for residual of shell fragment wound to the left chest, Muscle Group II, for accrued purposes, is denied.

Entitlement to a compensable evaluation for pleural cavity injury, for accrued purposes, is denied.

Entitlement to a compensable evaluation for shell fragment wounds scars, left frontal region, for accrued purposes, is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


